LLOYD, J.
Plaintiff in error, the plaintiff below, claims that this note obligates not only The Car-balloy Prod. Co., but also Stranahan and Darst individually, citing as authority therefor the case of Huron County Banking Company v. Oberlin Gas & Electric Co., 32 Cir. Dec., 390, decided April 26, 1911, by the Lorain County Circuit Court.
Section 8125, General Code, provides:
“When the instrument contains or a person adds to his signature words indi-eating that he signs for or on behalf of a principal, or in a representative capacity, he is not liable on the instrument if he was duly authorized. But the mere addition of words describing him as an agent, or as filling a representative character, without disclosing the principal, does not exempt him from personal liability.”
It seems to us that the construction of the note in question is governed by this section of the General Code and that the form of the note and the manner of signing it clearly indicate that both Stranahan and Darst signed it as officers of The Carballoy Prod. Company and not otherwise.
Judgment of the court of common pleas is therefore affirmed.
(Richards and Williams, JJ., concur.)